Citation Nr: 1617636	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to March 7, 2013, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.K.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

In an April 2014 rating decision, the Phoenix RO granted the Veteran a 70 percent rating for PTSD, effective March 7, 2013; however, the issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.  During his March 2016, the Veteran testified without a representative.  The Veteran's representative is currently the California Department of Veterans Affairs, despite the Veteran currently living in the state of Arizona.  The Veteran was made aware of his ability to select a new power of attorney (POA); however, as of the date of the Board decision, the Veteran has not revoked the California Department of Veterans Affairs in favor of any other POA.  Accordingly, the Board recognizes California Department of Veterans Affairs as the Veteran's representative for the matter on appeal.  

Finally, the Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Board notes that the Veteran's claim for TDIU has been separately considered and granted by the Phoenix RO in April 2014, effective March 7, 2013.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While this benefit was not granted for the entire period on appeal, the Board notes that the Veteran did not express disagreement with the effective date assigned in the April 2014 rating decision.  VA is entitled to bifurcate a claim and address different theories or arguments in separate decisions.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315.  As the claim for a TDIU was separately adjudicated, the Board finds that the present claim is distinguishable from Rice v. Shinseki, and will not infer jurisdiction over the claim for a TDIU.


FINDINGS OF FACT

1. Prior to March 7, 2013, the Veteran's PTSD demonstrated occasional interference with occupational or social functioning.  He maintained effective relationships with his daughters, grandson, and motorcycle club, and did not stop working due to psychiatric impairments.    

2. As of March 7, 2013, the Veteran's PTSD has manifested with symptoms of increased social withdrawal and violent impulses that have not resulted in total impairment in social and occupational functioning. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent prior to March 7, 2013, and 70 percent thereafter, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a letter dated in September 2008, prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, including treatment records from the VA Medical Centers (VAMC) in Loma Linda, San Diego, and Phoenix, have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the Veteran's PTSD disability; document and consider the relevant medical facts and principles; and record the relevant findings the Veteran's condition.  The examinations include pertinent clinical findings and discuss the impacts on the Veteran's employment and daily life.  

The Board notes that treatment records from the Loma Linda VAMC in July 2008 report that the Veteran was receiving Social Security Benefits; however, while VA has a duty to attempt to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is in receipt of SSA disability benefits, such evidence is not of record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The same document notes that the Veteran was currently employed, and reports that he was not receiving SSI.  Further, it erroneously reports that the Veteran was receiving military retirement benefits that the Veteran specifically denies receiving in his July 2008 application for VA benefits.  As this document does not state that the Veteran is in receipt of SSA disability benefits and as receipt of such benefits is not otherwise supported by evidence of record, the Board finds that the duty to assist does not require that an attempt be made to obtain any currently outstanding SSA records.  Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding Veteran's Law Judge duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Increased Ratings for PTSD 

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods, or "staged ratings" based on the facts found during the appeal period.  See id.

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by the May 2009 rating decision on appeal, and an initial 30 percent evaluation assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The current 70 percent evaluation effective March 7, 2013, was assigned by an April 2014 rating decision.  The issue of entitlement to an increased evaluation will be considered for both rating periods. 

The Veteran's condition is rated under Diagnostic Code 9411 and utilizes the General Rating Formula for Mental Disorders (General Rating Formula), which is used to assign ratings ranging between 0 and 100 percent.  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In September 2009, the Veteran indicated that his PTSD warranted a rating in excess of 30 percent because his symptoms for PTSD were severe and recently warranted an increase in the dosage of his medication.   The Veteran reported that his physician also suggested that he stop driving due to his angry outbursts, which can result in severe road rage.  He indicated that he avoids people and any social gatherings.  He stated that he could not sleep, and when he does he has nightmares that keep him awake.  He also reported suffering from panic attacks, approximately two to three times per week.  
 
In March 2016, the Veteran provided testimony regarding his PTSD disability.  He stated that he "has good days and bad days" and that he "can't be around people very much."  He reported that he suffers from nightmares and panic attacks, which limit his ability to interact with others or perform tasks.  He stated that after he moved to Arizona, he initially needed to live with his daughter in more highly populated residential area, which "drove me crazy." He stated that, "when I was finally able to be on my own, she wanted me to buy a house in [that area] but I said, no, I can't."  Instead, he bought a home where he could have at least 40 yards from his nearest neighbor.  The Veteran stated, however, he was residing with his caretaker, R.K.  His caretaker indicated that she has to make sure the Veteran takes his medicine on a daily basis and that he needs to be able to view the entire room that he is in.    

Prior to March 7, 2013

The Veteran indicated that he did not originally think he had a problem, because he had been working by himself for many years.  Regarding whether he believed that his condition had changed through the years, he reported that it has worsened a bit, but he did not feel that is was as bad as it was in the 1990's.  He stated that he has problems with sudden noises and crowds.  While he may have good periods, he finds that after a while he will unexpectedly begin experiencing increased symptoms.  Despite these problems, he reported a good relationship with his two daughters.  He started that he and his daughters "butt heads" at times, but he will visit with his grandson and watch his cart races.

The Veteran's treatment records show that the Veteran sought treatment with Loma Linda Behavioral Health in July 2008 for symptoms related to PTSD and anger problems.  He reported having nightmares three to four times per week and that they "destroyed my marriages... my wives just could not deal with it."  He explained that he had a history of attacking his spouses without realizing it, if he was startled from sleep.  He also reported problems with emotional detachment.  He stated that his wives had said that "he had no feelings" and complained that he did not "seem to be bothered by a close loved one dying."  He reported that after the war he became an alcoholic and that he "couldn't keep a job, always angry."  His episodes of anger were related to conflict with authority figures (bosses, superintendent, etc.)  He reported that he liked to have jobs were he was alone and did not have someone looking over his shoulder.  He denied past suicide attempts or psychiatric hospitalizations.  While he denied active suicidal ideation, he reported that he has a history of attacking people that upset him.  He reported that he lived alone at that time, but that he would occasionally go out riding with friends and that he is part of a motorcycle club.  

In August 2008, the Veteran was evaluated by Loma Linda Mental Health for his PTSD.  He reported continuing problems with nightmares and he complained of issues with mood swings and irritability.  He stated that he was willing to try therapy, but his schedule was tight and that he could only attend every other week.  He denied suicidal and homicidal ideation.  He denied audio and visual hallucinations and was oriented to person, place, time, and situation.  

In October 2008, he was seen by a physician at Loma Linda Mental Health.  The Veteran reported that he had to decrease one of his medications because he was feeling too "groggy" in the mornings and he was unable to function at work.  He stated that he was still tired with the limited dose, and that he fell asleep during a meeting at work.  He reported that he had noticed definite improvement in his nightmares on his medications, but he expressed concern about his functionality at work.  He denied any issues with depression or anxiety; however, he admitted that his temper had gotten him into trouble in the past, especially at work.  He also reported noticing worsening of his control over his anger and irritability since starting his current medication.  He reported that it had been "pretty well under control", but his co-workers have been expressing increased complaints about him being "touchy."  The physician noted that the Veteran is somewhat averse to taking medication and that he was resistant to starting another medication at that time.

In December 2008, he reported that his mood had been "swinging all over."  He reported decreased nightmares when he takes his medication, but that he had been running low and had to ration them.  He noticed disturbed sleep when he wasn't taking his medication.  He attended group therapy but he doesn't feel that he can relate to anyone in the group.  Despite the Veteran's previous reluctance to take medications for his mood, he said that he would be willing to try one due to the effectiveness of his medicine for his sleep disturbance.  

In February 2009, the Veteran was seen for a VA psychiatric examination.  The examiner reported that he had reviewed the Veteran's claims file and his medical records.  The Veteran was living by himself in Trona, California. He stated that, "after I went through two marriages and my wives told me there was something wrong with me, my friends told me to come to the VA."  

The Veteran married his first wife in August 1969 and was divorced in December 1971.  He has no contact with his first ex-wife or his one child from his first marriage.  He married his second wife in February 1974.  This second marriage lasted much longer, but also ended in divorce in 2003.  He has two daughters, 34 and 32, from this marriage, who he sees on occasion.  

He related that his job involved working alone and driving a truck.  He would drive a truck around and would adjust flow pumps and valves to extract salt brine from a 46 square mile dry salt lake.  He has worked for 27 years for his company, primarily due to being left to work by himself.  He did report an incident that occurred at work in the early 2000's.  He became so angry with his supervisor that he went after him with a knife and had to be restrained by his co-workers.  The Veteran was suspended from work for a period of time and sent to anger management counseling.  He returned to work but still harbors resentment toward that supervisor; however, he denied homicidal ideation.  The Veteran also related an incident in January 2009 where he had difficulty with his supervisor, but he was able to hold himself in check from acting out physically.  In addition to his job, he stated that he must take care of all of his own household management since he lives alone.  He stated that he does his own cooking, cleaning, laundry, shopping and taking care of the dogs.  He reported that he works on his motorcycle as a hobby.  He stated that his primary stress reduction involved going for long motorcycle rides, and that he was a member of the Veterans of Vietnam Motorcycle Group.

He stated that he used to have a great deal of difficulty staying asleep and had very frequent nightmares; however, since he has been placed on Prozac and Prazosin he reported only having nightmares three to four times per month.  He indicated that when he has been off his medication his sleep his been extremely disturbed

During the examination, the Veteran appeared on time and showed an affect and mood that was appropriate to the topic at hand.  There was no impairment of his communication skills or his cognitive abilities; however, he tended to frequently go on tangential stories about his experiences, both in the military and afterwards.  His memory was within normal limits and he was able to learn new information appropriately.  The Veteran denied any suicidal ideation.  When asked about homicidal ideation he stated that he did not experience it currently, "but in years past I sure thought about it."  He reported previous homicidal thoughts regarding his supervisor but he was prevented from doing anything about it.  The Veteran admitted to impulsive violent thoughts but denied current homicidal ideation.  He also denied auditory or visual hallucinations.  

The examiner opined that the Veteran met the criteria for PTSD with moderate intensity.  He noted that the Veteran was capable of managing his financial responsibilities and that he was employable. 

In June 2009, the Veteran was seen at Loma Linda VAMC for his PTSD.  He reported that he has been "doing lousy."  He complained of recent problems with a very bad temper.  He attempted to increase the dose of his medication, but ran out too early as a result.  He felt that it had helped with his mood and temper, and he expressed a desire to renew his medication.  He felt that his temper was out of control, especially while driving.  He did report sleeping well.  Adherence to his psychotropic regimen was reviewed and reconciled. 

The Veteran was seen again in October 2009 at Loma Linda Mental Health Clinic.  It was noted that the Veteran had transferred from his treating previous provider's clinic, but that he reported no significant problems since his last visit.  He reported occasional flashback and nightmares.  The psychiatrist noted that the Veteran demonstrated coherent speech, a labile affect, and a fairly logical train of thought.  He was noted to have mild insomnia, and was tolerating his medications.  

In November 2010, the Veteran was seen related complaints of chest pressure with exertion at the San Diego Health Care System.  A psychological assessment noted that the Veteran had a mood disorder.  While he was diagnosed with PTSD, the evaluation indicated that he had stopped taking medications for this condition and that his mood was stable.  

On December 5, 2010, it was noted that the Veteran's psychiatric medication was only prescribed to be used as necessary, and that he only took it for "road rage."

In January 2012, he was seen at the Loma Linda VAMC related to treatment for mesothelioma, but he did not receive psychiatric treatment at that time. 

On and after March 7, 2013

During March 2013, the Veteran underwent another VA examination.  It was noted that the Veteran was currently separated from his third spouse and he indicated that "we were never together."  The examiner stated that the Veteran lives alone, but is close to his adult children.  Leisure interests were noted to include being in a motorcycle club and riding for good causes.  He reported that he has friends in the club and that he also socializes with his family.  

Regarding his current treatment, the Veteran reported that his last treatment was at Loma Linda VAMC in January 2012.  Current symptoms of PTSD included the following: anxiety; chronic sleep impairment; circumstantial or stereotyped speech; and difficulty adapting to stressful circumstances, including a work like setting.  The claims file reported that the Veteran was terminated from his job in May 2011 due to extended absence.  Medical records from December 2010 reported that he was disabled due to recent coronary artery bypass grafting.  The examiner opined that the Veteran's symptoms of PTSD, particularly anger, but also anxiety and hypervigilance would have a moderate to serious impact on his ability to sustain adequate work performance if the Veteran had to work around others.  The examiner opined that, despite his restrictions, his symptoms of PTSD did not preclude all employment.

In October 2013, the Veteran was seen at the Phoenix VAMC to renew his medications for PTSD.  The Veteran reported symptoms of road rage and anger that were improved by taking medication on a daily basis.  He stated that he had moved to Arizona to stay with his daughter because he had required continuous care after an operation.  After he recovered, he moved out and he said he was "doing well."  He said he could perform daily chores, but he report difficulty with anger towards how other people were driving.  He denied any suicidal or homicidal intent.   

An evaluation in February 2014 at the Phoenix VAMC indicated that the Veteran takes medication as needed for nightmares and has been doing this for years.  He reported no adverse effects from this regimen.  His medications were continued to be taken as needed.    

Analysis of the Period prior to March 7, 2013   

Ultimately, in considering the evidence discussed above, as well as all other evidence of record, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 30 percent for PTSD at any point prior to March 7, 2013.  Particularly, the Board notes that during this period, the Veteran's overall symptoms more closely reflect the functional impairment described by the 30 percent rating criteria.  While the Veteran reports periods of increased symptoms, these symptoms are not predominant but occasional and primarily occur during periods that the Veteran is not taking medication for his condition, either because it is prior to him seeking treatment in August 2008 or he has run out of his medication.  

The evidence indicates that the Veteran had severe symptoms related to anger and irritability prior to seeking treatment for his condition in 2008.  The Veteran has indicated these symptoms resulted in two failed marriages, as well as, at least one attempt to seriously harm one of his supervisors at work, which resulted in treatment with anger management courses.  These incidents, however, occurred before the current appeal period began (his second marriage ended in 2003 and he attempted to attack his supervisor around the same time), and he had not begun seeking treatment for his condition at this time.  

After the Veteran began receiving treatment in at the Loma Linda VAMC, his symptoms became much less severe.  In October 2008 and December 2008, the Veteran reported "definite improvement" in his nightmares while he was taking medication for these issues.  Due to the success of this medication, the Veteran agreed to take medication related to his "mood swings" in December 2008.  Prior to this time, the Veteran reported that his mood swings were increasing and that he was reporting increased complaints from his co-workers.  After he began taking medication to treat his "mood swings" and anger in December 2008, the evidence indicates that his symptoms more closely reflected the 30 percent rating criteria under the General Rating Formula for Mental Disorders.  Particularly, after a flare up in June 2009 that occurred while the Veteran was off of his medication, the Veteran shortly thereafter did not feel the need to return for treatment related to his mental health.  At his next visit in October 2009, the Veteran reported no significant problems since he had resumed his medications.  Afterwards, his medication was only prescribed to be used as necessary, and the evidence does not indicate that he otherwise sought treatment for PTSD between January 2012 and March 2013.  

The Board notes that use of continuous medication is a requirement of the lowest compensable evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's symptoms of PTSD are more closely approximated by the 30 percent rating criteria.  During his 2009 evaluation, his affect and mood were noted to be "appropriate" rather than flat or restricted.  He was not noted to have any impairment of his memory, cognitive ability, or his communication skills (other than a tendency to discuss tangential topics).  He also expressed firm conviction regarding his lack of suicidal intent; and, while he endorsed prior homicidal ideation, he did not endorse homicidal ideation since he began treatment for his condition.  

Throughout the appeal period, the Veteran did not demonstrate more than occasional interference with occupational or social functioning.  The evidence indicates that the Veteran maintained a fairly close relationship with his daughters and his grandson during the appeal period.  During his Board hearing, he reported living with his daughter when he required physical care, and he indicated that he enjoyed spending time with his grandson, including attending his cart races.  Further, rather than showing that he had difficulty establishing and maintaining effective relationships, the evidence indicates that the Veteran initiated a serious romantic relationship during this period.  During his first examination in February 2009, he reported that he did not have a girlfriend, while he was noted to be separated from his third spouse during his March 2013 VA examination.  Also, throughout the appeal period, the Veteran has maintained a good relationship with his motorcycle club.  Even in March 2013, he reported that he was a member of his motorcycle club and that he would participate in rides for good causes.  While the Veteran did stop working during this period from his job of over twenty years, the evidence in the claims file reflects that he was terminated due to missing work due to his coronary artery bypass graft surgery in May 2009 and his subsequent diagnosis of mesothelioma, rather than due to interference of his psychiatric symptoms with his job performance.

The Board finds the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation at all times prior to March 7, 2013.  In reaching its decision, the Board considered the benefit-of-the-doubt rule; however, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 30 percent at any point prior to March 7, 2013.  Accordingly, an initial evaluation in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis of the Period as of March 7, 2013   

The Veteran has been assigned a 70 percent evaluation for his PTSD as of March 7, 2013.  The evidence does not reflect that an evaluation in excess of 70 percent is warranted for any period on appeal, including on an after March 7, 2013.  Throughout the appeal period, the Veteran has not demonstrated total occupational and social impairment.  As described above, the Veteran has maintained a good relationship with his daughter and his grandson, and continues to find support in his motorcycle club.  The evidence also does not support symptoms of hallucinations or delusions, suicidal attempts or ideation, or significant impairments in cognition, memory, or insight.  While he has reported periods of homicidal ideation prior to the appeal period and has endorsed symptoms of "road rage" during the appeal period, the evidence does not indicate that the Veteran's condition more closely approximates the criteria for a 100 percent rating at any period during the period on appeal, including as of March 7, 2013.   

As such, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 70 percent at any point as of March 7, 2013.  In reaching its decision, the Board considered the benefit-of-the-doubt rule; however, the preponderance of the evidence is against the claim for an initial evaluation in excess of 70 percent at any point as of March 7, 2013.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Extra-schedular consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings criteria are inadequate.  As outlined above, the Veteran has described symptoms of frequent nightmares, panic attacks, impaired impulse control, intrusive thoughts, social isolation, and periods of homicidal ideation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD that may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

Additionally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not indicate that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial evaluation for PTSD in excess of 30 percent prior to September 30, 2013, and 50 percent thereafter, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


